Order entered August 21, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00438-CV

                     MARY PAT MCDOWELL, ET AL., Appellants

                                             V.

                                  JEFF FRITTS, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-08859

                                         ORDER
       By order dated October 3, 2012, the Court abated this appeal after being notified that

appellant Mary Pat McDowell had filed a bankruptcy petition. See TEX. R. APP. P. 8.2. On

August 15, 2013, the Court received a copy of the order from the bankruptcy court lifting the

stay. Accordingly, we REINSTATE this appeal.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE